                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

ANDREW C. DAVIS                            )
                    Plaintiff,             )
v.                                         )                  JUDGMENT
                                           )                  No. 5:21-CV-311-FL
FRED’S, AXCESS STAFFING, DONALD J.         )
TRUMP, President, and ROY COOPER, Governor )
                    Defendants.            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on the
court’s order of deficiency.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 7, 2021, and for the reasons set forth more specifically therein, this case is dismissed for
plaintiff’s failure to respond to deficiency order entered August 10, 2021.

This Judgment Filed and Entered on September 7, 2021, and Copies To:
Andrew C. Davis (via US Mail) Central Regional Hospital, 300 Veazey Road, Butner, NC
27509

September 7, 2021                      PETER A. MOORE, JR. CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk




           Case 5:21-cv-00311-FL Document 3 Filed 09/07/21 Page 1 of 1
